DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is the response to amendment for application 16/735129 filed 06/17/2021.
Claims 25-43 are currently pending and have been fully considered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25-26 and 31-43 are rejected under 35 U.S.C. 103 as being unpatentable over YEH et al. (USPGPUB 2011/0172382).
YEH et al. teach a process and apparatus for polymer finishing and packaging.  
YEH et al. teach in paragraph 218 and Fig 2 a vacuum devolatilizer 40 which comprises a horizontally arranged cylindrical chamber 208 (process vessel comprising one or more walls extending along a length of the process vessel, the process vessel defining an interior volume).
A horizontal shaft 210 with a large number of paddles 211, is present in the cylindrical chamber 208, rotates to agitate and knead (a mixer disposed within the interior volume of the process vessel).
YEH et al. teach in paragraph 219 and Fig 2 that, at one end of the chamber 208, is a horizontal shaft 214 (which is portrayed as vertical) (partially enclosed channel formed by one or more walls of the process vessel) driven by a screw (extruding element wherein the extruding element is configured to move the solid waste mixture toward an outlet).
YEH et al. teach in paragraph 219, after the horizontal shaft into a pelletizer where a rotating chopper blade is used to chop pellets (configured to form a solid composition).  
Regarding claim 26, YEH et al. teach a horizontal shaft 210 with a large number of paddles 211 (one or more blades), is present in the cylindrical chamber 208, rotates to agitate and knead.
Regarding claims 31 and 32, YEH et al. teach in paragraph 219 and Fig 2 that, at one end of the chamber 208, is a horizontal shaft 214 (configured to move in a direction along the length of the process vessel) driven by a screw 215 (extruding element is a screw conveyor).
Regarding claim 33, YEH et al. teach in paragraph 218 and Fig 2 a horizontally arranged cylindrical chamber 208.  A horizontal shaft 210 with a large number of paddles 211, is present in the cylindrical chamber 208, rotates to agitate and knead.  YEH et al. teach in paragraph 219 and Fig 2 that, at one end of the chamber 208, is a horizontal shaft 214 (mixer configured to move the solid waste mixture toward the extruding element within the interior volume of the process vessel).
(cutter configured to cut composition into pieces).  The rotating chopper blade is not explicitly taught to be adjacent to the extruding element.  
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Regarding claim 35, there is no reason to expect that the extruder element may mix in opposite directions.
Regarding claims 36-38, YEH et al. teach in paragraph 150 that the devolatilizer is optionally in the range of 150 – 300°C.  
However, YEH et al. teach in paragraph 217 about a heating jacket.
It would be obvious to use a heating jacket over the devolatilizer to maintain the temperature in the range of 150-300°C.

One of ordinary skill in the art would expect that thermoplastic polymers may be used (plastic).
Regarding claims 40-42, YEH et al. teach in Fig 2 an embodiment in which the horizontal shaft 214 is portrayed as vertical driven by a screw 215.  
When the horizontal shaft 214 is vertical, the wall at the bottom of a vertical shaft would comprise an interior wall/trough and opens into the outlet.
Regarding claim 43, YEH et al. teach in paragraph 218 that the horizontally arranged cylindrical chamber has 2 vacuum ports.
YEH et al. do not teach that the horizontally arranged chamber may be substantially rectangular.  
However, the shape of the chamber appears to be a matter of design choice.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
s 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over YEH et al. (USPGPUB 2011/0172382) as applied to claims 25-26, and 31-43 above, and further in view of KOBAYASHI (USPGPUB 2009/0320358).
The above discussion of is incorporated herein by reference.
Regarding claims 27-30, YEH et al. do not explicitly teach two different sets of paddles.  
Regarding claim 27, YEH et al. teach a horizontal shaft 210 with a large number of paddles 211 (first blade and second blade).
KOBAYASHI teach an apparatus in Fig 8 for processing solid wastes that incorporates two screw shafts with screw blades.  The two screw shafts rotate in mutual opposite directions and have a gap in between the two screw shafts and gaps between the screw blades on the two screw shafts.  
It would be obvious to one of ordinary skill in the art to substitute the two screw shafts for the single screw shaft 210 taught in YEH et al. with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.  


Response to Arguments
Applicant’s amendments to state that the partially formed vessel is formed by one or more walls of the process vessel, have overcome to previous rejection of record.   However, upon further consideration, a new ground(s) of rejection is made in view of YEH et al. (USPGPUB 2011/0172382) and in view of KOBAYASHI (USPGPUB 2009/0320358).
YEH et al. teach a process vessel with a mixer with a rotating shaft and a shaft with a screw.  KOBAYASHI teaches the use of twin screws for mixing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DEMILT et al. (U.S 3760717) teach a shredder-compactor, exemplified by Fig 2.  DEMILT et al. teach in lines 43-56 of column 2 a shredder-hopper 10 (process vessel comprising one or more walls along a length of the process vessel and defining an interior volume) with an auger-transport constituting a leading portion of a stepped pitch helical screw (extruding element).  The stepped pitch helical screw extends axially through a compaction tube (enclosed within a partially closed channel formed by one or more of walls of the process vessel and wherein the extruding element is configured to move the solid waste mixture toward an outlet) and which is in communication with the shredder-hopper 10.
ROSSITER (U.S. 3874835) teaches a cutter for cylindrical shaped die plate on a plastics extruder.
CATHCART (USPGPUB 2013/0319262) teaches a method and apparatus that comprises a mixing chamber and multiple screw conveyors in the apparatus.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771